 SOUTHEASTERN MOTOR TRUCK LINES, INC.601close, intimate, and substantial relation to trade, traffic, and commerce among theseveral States, and tend to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V. THE REMEDYHaving found that the Respondents have violated the Act, I shall recommend thatthey cease and desist therefrom and take certain affirmative action designed to effectu-ate the policies of the Act. I shall thus recommend, among other things, that theRespondents, jointly and severally, make Loy Gittings whole for any loss of pay suf-fered by reason of the discrimination against him, by payment to him of a sum ofmoney equal to that which he normally would have earned from December 29, 1953,until he would have been laid off absent unfair labor practices, less his net earningsduring this period.Back pay shall be computed in accordance with the formula statedin F.W. Woolworth Company,90 NLRB 289.CONCLUSIONS OF LAWUpon these findings of fact, and upon the entire record in the case, I make the fol-lowing conclusions of law:1.The Respondent Company is engaged in commerce and business activities whichaffect commerce within the meaning of Section 2 (6) and (7) of the Act.2.Local 25, International Association of Bridge, Structural and Ornamental IronWorkers, AFL, is a labor organization within the meaning of Section 2 (5) of the Act.3.By its interference with, restraint, and coercion of its employees in the exerciseof the rights guaranteed in Section 7 of the Act, the Respondent Company has en-gaged in and continues to engage in unfair labor practices within the meaning of Sec-tion 8 (a) (1) of the Act.4.By its acceptance of the Respondent Union's determination as to the identity ofthose who should be permitted to work for it, in the absence of any lawful contractualobligation to accept such a determination, the Respondent Company has engaged inand has continued to engage in unfair labor practices within the meaning of Section8 (a) (3) of the Act.5.By attempting to cause, and causing, the Respondent Company to discriminateagainst Loy Gittings, and thus to commit an unfair labor practice within the mean-ing of Section 8 (a) (3) of the Act, the Respondent Union has engaged in and hascontinued to engage in unfair labor practices within the meaning of Section 8 (b) (2)of the Act.6.By its restraint and coercion of employees in the exercise of certain rights guar-anteed in Section 7 of the Act, the Respondent Union has engaged in and has con-tinued to engage in unfair labor practices within the meaning of Section 8 (b) (1)(A) of the Act.7.These unfair labor practices are unfair labor practices within the meaning ofSection 2 (6) and (7) of the Act.[Recommendations omitted from publication.]Southeastern Motor Truck Lines,Inc.andTeamsters,Chauffeurs,Helpers andTaxicabDriversLocal Union No. 327,InternationalBrotherhood of Teamsters,Chauffeurs,Warehousemen andHelpers of America,AFL, Petitioner.Case No. 10-RC-2769.May 5,1955DECISION, ORDER, AND DIRECTION OF SECONDELECTIONOn May 20, 1954, pursuant to a stipulation for certification uponconsent election, an election by secret ballot was conducted under thedirection and supervision of the Regional Director for the Tenth Re-gion, among the employees in the unit herein found appropriate.At112 NLRB No. 78. 602DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe conclusion of the election, a tally of ballots was furnished theparties.The tally shows that of approximately 20 eligible voters, 20cast ballots, of which 10 were for, and 10 were against, the Petitioner.No ballots were challenged and none were void.On May 25, 1954, the Petitioner filed timely objections to the elec-tion, a copy of which was served on the Employer. The objectionsalleged that the Employer interfered with, restrained, and coerced itsemployees in the exercise of their rights and that the Employer madethreats and promises to its employees, after the election agreement wassigned, including such conduct within 24 hours preceding the election.In accordance with the Rules and Regulations of the Board, the Re-gional Director conducted an investigation of the objections and, onJune 18, 1954, issued and served on the parties his report on election,objections to election, and recommendations in which he found meritin the Petitioner's objections based on threats and interrogationuttered by the Employer after the execution of the election agreement,and recommended to the Board that the election be set aside and a newelection directed.Thereupon, on July 7, 1954, the Employer filedtimely exceptions to the Regional Director's report.On September 23, 1954, the Board found that substantial and ma-terial issues had been raised and issued an order directing hearingand on October 26, 1954, a hearing was held in Chattanooga, Tennes-see, before Frank E. Hamilton, Jr., hearing officer. In accordancewith the Board's Order, the hearing was limited to "alleged threatsand interrogation by the -Employer uttered after the execution ofthe election agreement."On December 30, 1954, the hearing officerissued and caused to be served upon the parties his report on objec-tions to election.The hearing officer found that by certain conductthe Employer had created a situation and atmosphere in which a freeelection was impossible and, therefore, recommended that the elec-tion be set aside and a new election directed.On January 26, 1955,the Employer filed exceptions to the hearing officer's report on objec-tions to election.The Board has reviewed the rulings made by thehearing officer at the hearing and finds that no prejudicial error wascommitted.The hearing officer's rulings are free from prejudice andhereby affirmed.The Board has considered the hearing officer's report, the exceptions,and the entire record in this case, and hereby adopts the fuidings offact and conclusions of law, and recommendation of the hearing of-ficer, and further finds :1.The Employer is engaged in commerce within the meaning ofthe National Labor Relations Act.2.The labor organization involved herein claims to represent certainemployees of the Employer. SOUTHEASTERN MOTOR TRUCK LINES, INC.6033.A question affecting commerce exists concerning the representa-tion of certain employees of the Employer, within the meaning ofSection 9 (c) (1) and Section 2 (6) and (7) of the Act.4.The following employees of the Employer constitute a unit ap-propriate for the purposes of collective bargaining within the meaningof Section 9 (b) of the Act :All garage employees, namely, mechanics, servicemen, and partsclerks of the Employer at Nashville, Tennessee, excluding all office andoffice clerical employees, over-the-road drivers, pickup and deliverydrivers, warehousemen; checkers and dockworkers, watchmen, guards,and supervisors as defined in the Act.5.The Employer's conduct preceding the election (after executionof the election agreement) was as follows :The hearing officer relies upon nine incidents 1 in support of hisrecommendation that the election be set aside :The hearing officer finds that Fleet Superintendent Jacobs interro-gated employee Johnson on the morning of the election and solicitedhis vote against the Union; interrogated employee Regan on the pay-day preceding the election, calling attention to his raise 2 and the factthat the Company "had not been union," and asking him whetherhe would change his mind concerning the Union ; interrogated em-ployee Simmons on the Friday preceding the election concerning theUnion and the election, calling attention to the raise in his paycheck,and threatening that if the Union won the election he would be out ofa job; interrogated employee McCormack a day or two before theelection concerning the election, and remarked that the Companyhad a way to find out how he felt about it; and interrogated employeeMcMurray a day or two before the election concerning his unionsympathies and the need of a union.With respect to Hiett, a shop foreman, the hearing officer finds thathe interrogated employee Simmons about a week before the election,threatening to close the body shop if the Union won the election;threatened employee McCormack, a few days before the election thathe would be sorry if the Union were successful, that the Employerwould "work hell out of the employees," and the practice of permittingthe employees to do outside work on their own time would be discon-tinued; and stated to employee McMurray, a few days before theelection, that the Employer would discontinue outside work if theshop went union.The hearing officer further finds that on the morning of the election,Swain, the labor relations director and coordinator of operations,1In addition,the hearing officer describes the interrogating of other employees than thosereferred to in these incidents,but does not rely upon them because of unclear testimonyor for other seasons not stated.2The healing officer does not rely upon various raises given employees prior to the elec-tion as any basis for his recommendation to set aside the election. 604DECISIONS OF NATIONAL LABOR RELATIONS BOARDstated to employee Regan that it was not too late for the employeesto settle their differences at the chair where they were hired, afterhaving previously stated that the place to get a raise without havingto go through the Union is "the place where you are hired at."In its exceptions to the hearing officer's report, the Employer arguesthat, notwithstanding the evidence of its activities, it has not beenestablished that any employee was effectively influenced to vote againstthe Union.However, it would be manifestly improper to inquire asto whether and why particular employees have voted against a union.The test to be applied is whether an employer's conduct reasonablytends, or is calculated, to interfere with employee rights to such anextent that a free election becomes impossible,3 and we so find.The Employer, in its exceptions, disputes the hearing officer's credi-bility findings, and further maintains that his findings generally arenot supported by a preponderance of the evidence.We perceive nobasis in the record for reversing any of the hearing officer's credibilityfindings.In addition, the Employer appears to be contending ineffect that the hearing officer failed to assign sufficient weight to cer-tain mitigating aspects of its activities, and that, if the Board woulddo so, it would conclude, contrary to the hearing officer, that its activi-ties did not prevent a free election.We disagree. Even assuming Em-ployer's version of the evidence, we are satisfied that a free electionwas not possible.That employees rather than officials may havestarted certain of these conversations does not serve to alter the factthat there were interrogations and threats.Nor does the Employer'sdisclaimer to employees of its intention to influence the election 4 andits position that it was planning to make changes in working condi-tions in any event, detract from the interference with the election im-plicit in such interrogations and threats.Accordingly, we find nobasis upon which to conclude that the hearing officer's findings are notsupported by a preponderance of the evidence.In our view, the evidence clearly establishes that the employees wereinterrogated by company officials concerning their union sympathyand how they intended to vote at the election, and urged to reject theUnion.'Moreover, the Company revealed its firm opposition to aunion and threatened the loss of existing benefits if the Union wonthe election .6Accordingly, we find that the interrogations conducted by Jacobs,Hiett, and Swain, and their threats to employees, substantially inter-fered with the employees' freedom of choice in the selection of a bar-gaining representative, and made a free choice impossible.We shall,3 SeeSyracuseColorPress,103 NLRB 377, 209 F 2d 596 (C A. 2);BlueFlashEmpress,Inc,109 NLRB 591,Donnelly Garment Company,50 NLRB 2404Graber ManufacturingCo , Inc,111 NLRB 1676 CfGeneralShoeCorporation, 97NLRB 499, 50241SeeRem Company,111 NLRB 537,cfGeneral Shoe Corporation,supra. AMERICAN BROADCASTING COMPANY, INC.605therefore, order that the election be set aside and direct that a newelection be held.[The Board set aside the election held on May 20,1954.][Text of Direction of Second Election omitted from publication.]American Broadcasting Company,Inc.; Columbia BroadcastingSystem,Inc.;DuMont Television Network Division;Allen B.DuMont Laboratories,Inc.;National Broadcasting Company,Inc.; General Tele-Radio,Inc.'andTelevision Authority, affil-iatedwith*the Associated Actors and Artistes of America,AFL, 2 Petitioner.Case No. 2-RC-2334.May 5, 1955ORDER DENYING MOTIONOn February 18,1952, pursuant to a, Decision and Direction of Elec-tions,3 and an election conducted pursuant thereto, the Board issuedan amended certification in the above-entitled proceeding, certifyingAmerican Federation of Television and Radio Artists as the exclusiverepresentative of the following unit:All persons employed as talent on all live network television pro-grams originating in New York, Chicago, and Los Angeles, andbroadcast over the network facilities of the Employers, includingactors,masters of ceremony, quizmasters, disc jockeys, singers,dancers, announcers, sportcasters-play-by-play, assistant play-by-play, and colormen-specialty acts, walk-ons, television extras,and all other television performers, but excluding services ren-dered by such performers in the capacity of musician, and talentemployed by Columbia Broadcasting System, Inc., in its westcoast motion picture productions.On March 30, 1954, ABC filed a "motion to clarify decision anddirection of election and certification of representatives," and, onMay 26, 1954, the Board directed a hearing on this motion. On vari-ous dates between June 29 and October 14, 1954, the hearing was heldbefore I. L. Broadwin, hearing officer.ABC, AFTRA, and theAmerican Federation of Musicians, herein -called AFM, appeared and'American Broadcasting Company, Inc, was merged on February 9, 1953, with unitedParamount Theaties,Inc, and is now American Broadcasting-Paramount Theatres, Inc.ABC will be used herein to designate this Employer without regard to the time periodinvolved.2 On September 20, 1952 Television Authority was merged with the American Federationof Radio Artists,and the name of the combined union was changed to American Federationof Television and RadioArtistsAFTRAwill be used herein to designate the Petitionerin all instances3 96 NLRB 815.112 NLRB No. 83.